DETAILED ACTION
	This is the first action on the merits. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informality:
It appears that “if the cloud database does not have the stored driver ID for the class of the electrified vehicle” in lines 17-18 of claim 15 appears as if it should read “if the cloud database does have the stored driver ID for the class of the electrified vehicle”; see paragraph [0077] in the specification, which states that “If the stored driver ID shows that the driver already has a driver model for his regularly driven vehicle, or a substantially similar vehicle, then the process 200 knows that it has the ability to identify expected driver behaviors and apply them to the vehicle 10. Based on that stored ID, the process 200 understands that it can access or create a dynamic full driver model in a driver model block 218. This personalized full dynamic driver model is pulled from the stored ID for the instant driver”; see also where “if the cloud database does not have the stored driver ID for the class of the electrified vehicle” is already recited in lines 6-7 of claim 15. For the purpose of examination below, claim 15 is interpreted as if it instead reads “if the cloud database does have the stored driver ID for the class of the electrified vehicle” in lines 17-18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacNeille (US 2014/0172218 A1).

	Regarding claim 1, MacNeille discloses a method of using a control system to estimate range of an electrified vehicle operated by a driver (In paragraphs [0053-0054], MacNeille discloses a calculation of remaining vehicle range (of a battery-electric vehicle BEV operated by a driver) after sending relevant data to a remote source for processing at step 315), comprising:
monitoring a first set of driver behaviors while the vehicle is in operation (In paragraph [0059], MacNeille discloses that the on-board process begins by gathering sensor data at step 301; see also paragraphs [0037-0038] where MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data);
comparing the monitored first set of driver behaviors to a plurality of known profiles having respective stored behaviors (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive, etc.; see also paragraphs [0045], [0060], and [0064], where a generic profile is used to calculate the vehicle range which corresponds to a driving style based on observed driver behavior and tracks performance of similar drivers under similar conditions; the examiner understands that the present driving behavior must at least be compared with the 
matching the first set of driver behaviors to at least one of the known profiles to create an adapted driver model (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive, etc.; see also paragraphs [0045], [0060], and [0064], where a generic profile is used to calculate the vehicle range which corresponds to a driving style based on observed driver behavior and tracks performance of similar drivers under similar conditions);
modeling an adapted drive cycle profile based on the adapted driver model (In paragraphs [0038] and [0059-0061], MacNeille discloses that the range calculation is performed based on data received from the vehicle such as current speed, observed weather conditions, driver style data, location data, observed fuel/energy efficiency data, etc. in combination with the driver profile/generic profile and additional data such as traffic, weather, road topography, construction data, etc.; the examiner understands the data gathered for estimating the range to be equivalent to an adapted drive cycle profile); and
calculating a predicted driving range of the electrified vehicle based on the adapted drive cycle profile (In paragraph [0054], MacNeille discloses that once the range has been calculated, the estimated range is delivered to the vehicle at step 317 and provided to the driver at step 319).

Regarding claim 5, MacNeille further discloses determining whether the driver has a preexisting driver profile (In paragraph [0059], MacNeille discloses at step 345 checking to see if a vehicle is being driven by a known user (if the driver profile is preexisting)); and
if the driver does not have the preexisting driver profile, modeling the adapted drive cycle profile based on matching the first set of driver behaviors to the known profiles (In paragraphs [0060], 
if the driver does have the preexisting driver profile, modeling the adapted drive cycle profile based on the preexisting driver profile (In paragraphs [0059-0060], MacNeille discloses that if the user is known, the process can access a profile for the user at step 346, which may include past observations on how a vehicle performed efficiency-wise under conditions similar to those existing in a present instance of range request and information on driver behavior and how a particular driver uses energy, which is used to estimate the range).

Regarding claim 6, MacNeille discloses further calculating the predicted driving range based on a predicted geospatial route for the electrified vehicle (In paragraph [0055], MacNeille discloses that the range may be determined as “critical” if there is a possibility that a driver will not reach an intended destination (along some geospatial route) and recommends a behavioral change to the driver to extend the vehicle’s range appropriately).

Regarding claim 7, MacNeille discloses further calculating the predicted driving range based on:
road conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, road topography and construction data (road conditions));
traffic conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, traffic); and
environmental conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, weather (environmental conditions)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, in view of Ran (US 6,317,686 B1).
MacNeille further discloses classifying the monitored first set of driver behaviors including conservative or aggressive, relative to the plurality of known profiles (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive (conservative), etc.); and
wherein modeling the adapted drive cycle profile is further based on the conservative, neutral, or aggressive classification (In paragraphs [0038] and [0059-0061], MacNeille discloses that the range 
MacNeille does not explicitly disclose classifying the monitored first set of driver behaviors as one of conservative, neutral, or aggressive, relative to the plurality of known profiles.
However, Ran teaches classifying the monitored first set of driver behaviors as one of conservative, neutral, or aggressive, relative to the plurality of known profiles (In column 20 lines 28-50, Ran teaches that “The driver behavior can be defined based on the driver's level of aggressiveness, such as aggressive, neutral, and conservative driving behavior”).
Ran is considered to be analogous to the claimed invention in that they both pertain to determining an aggressiveness level of a driver to further determine a travel condition of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement classifying the driver’s aggressiveness into at least aggressive, neutral, and conservative as taught by Ran, where MacNeille already discloses classifying driver behavior to at least indicate aggressive or conservative driving behavior. Further delineating the aggressiveness level of driving behavior to include a neutral category is advantageous in that it can further specify and contextualize the behavior of the river, improving the accuracy of the range estimation. Additionally, a neutral aggressiveness level in particular is advantageous in that this driving behavior classification could be assigned, for example, to drivers for which no previous history or data pertaining to driving behavior has been obtained.

3 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, and Ran, in view of Appel (US 2019/0130664 A1).
The combination of MacNeille and Ran does not explicitly disclose wherein classifying the monitored first set of driver behaviors includes performing classification using one of artificial intelligence or principle component analysis based on time series observations of feature inputs from the vehicle, and
wherein the feature inputs include one or more of: acceleration, speed, braking, pedal position, pedal position change rate, variation over speed limit, or steering angle.
However, Appel teaches wherein classifying the monitored first set of driver behaviors includes performing classification using one of artificial intelligence or principle component analysis based on time series observations of feature inputs from the vehicle (In paragraph [0043], Appel teaches that a machine learning module 230 is configured to train and utilize classifiers to identify drivers based on driving telemetries, where “the input features to the machine learning module may include driving telemetries, and the output includes classification of the driver based on the driving behavior”; see also paragraphs [0057-0058], where the telemetries are extracted from driving at (time series data) and used by one or more of the generated classifiers to determine a classification of, for example, a driver belonging to a particular group of drivers), and
wherein the feature inputs include one or more of: acceleration, speed, braking, pedal position, pedal position change rate, variation over speed limit, or steering angle (In paragraph [0027], Appel teaches that the functional telemetries include actions by the vehicle or driver such as brake usage, acceleration and deceleration, speed, and turning).
Appel is considered to be analogous to the claimed invention in that they both pertain to using artificial intelligence to classify driver behavior. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using artificial intelligence .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, Ran, and Appel, in view of Saavedra Roman (US 2021/0012584 A1).
Although MacNeille discloses that a remote computing system (cloud computing system) first receives a range request at step 341 from the vehicle, then checks to see if the driver is a known driver in step 345, and in step 347 accesses a profile for the user 347 in paragraphs [0058-0060], the combination of MacNeille, Ran, and Appel does not explicitly disclose wherein the known profiles are located in a cloud computing system that is in communication with the electrified vehicle, and
accessing the known profiles from the cloud computing system.
However, Saavedra Roman teaches wherein the known profiles are located in a cloud computing system that is in communication with the electrified vehicle (In paragraphs [0035-0037], Saavedra Roman teaches that the ECU (of the vehicle) uploads the monitored behavior to a remote server which may create or update the driver profile, where the driver profile may be transmitted to a remote server for storage), and
accessing the known profiles from the cloud computing system (In paragraph [0044], Saavedra Roman teaches that the ECU (of the vehicle) may retrieve a driver profile corresponding to the driver of the current vehicle from a remote server).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, in view of Saavedra Roman (US 2021/0012584 A1).
Although MacNeille discloses that the driving style may be observed based on present observations in paragraph [0037], MacNeille does not explicitly disclose monitoring a second set of driver behaviors, occurring after the first set of driver behaviors; 
comparing the monitored second set of driver behaviors to the known profiles;
updating the adapted drive cycle profile based on comparison of the second set of driver behaviors to the known profiles; and
recalculating the predicted driving range based on the updated adapted drive cycle profile.
However, Saavedra Roman teaches monitoring a second set of driver behaviors, occurring after the first set of driver behaviors (In paragraphs [0033-0034], Saavedra Roman teaches a method 200 for updating a driver profile, where in block 204, the ECU monitors driver behavior as the driver drives the vehicle in various conditions; the examiner understands that because the method is used to update a driver profile, the set of driver behaviors will be a second set of driving behaviors in the case where the profile to be updated has already been created/updated once before); 

updating the adapted drive cycle profile based on comparison of the second set of driver behaviors to the known profiles (In paragraph [0035], Saavedra Roman teaches that in block 206, the ECU may update the driver profile based on the monitored behavior, “for example, if newly monitored behavior indicates that the driver has changed his driving style to be less aggressive then the updated driver profile may reflect such change”; in paragraph [0051], Saavedra Roman teaches that in block 416, the ECU may predict a driving range of the vehicle based on the determined fuel economy, profiles, map data, weather data, traffic data, route, and remaining levels of electrical energy (the totality of information being equivalent to at least an adapted drive cycle profile), including the driver profile); and
recalculating the predicted driving range based on the updated adapted drive cycle profile (In paragraph [0051], Saavedra Roman teaches that in block 416, the ECU may predict a driving range of the vehicle based on various information, including the driver profile).
Saavedra Roman is considered to be equivalent to the claimed invention in that they both pertain to updating a driver profile based on driving behavior for the purpose of estimating driving range of an electrical vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the driving profile as taught by Saavedra Roman with the method of MacNeille, where a change in driving behavior over time can be accounted for. This is advantageous in that the estimation of vehicle range is more accurate if the driving profile reflects a more contextually accurate depiction of the present driving behavior.

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille and Saavedra Roman, in view of Ran.

	Regarding claim 9, MacNeille further discloses determining whether the driver has a preexisting driver profile (In paragraph [0059], MacNeille discloses at step 345 checking to see if a vehicle is being driven by a known user (if the driver profile is preexisting)).
Although MacNeille discloses choosing a generic profile based on, for example, a vehicle make and model in paragraph [0060], MacNeille does not explicitly disclose classifying the electrified vehicle within an instant vehicle class, including one of: a first class, a second class, or a third class; and
if the preexisting driver profile is for a vehicle in a different class, matching the preexisting driver profile to one of the known profiles that matches the instant vehicle class.
However, Saavedra Roman teaches classifying the electrified vehicle within an instant vehicle class (In fig. 3 and paragraphs [0038-0041], Saavedra Roman teaches creating or updating a vehicle fuel economy profile, where the profile begins as a predetermined fuel economy profile programmed or provided to the vehicle by the vehicle manufacturer and is updated based on the monitored fuel economy for the specific vehicle); and
if the preexisting driver profile is for a vehicle in a different class, matching the preexisting driver profile to one of the known profiles that matches the instant vehicle class (In paragraphs [0042-0051], Saavedra Roman teaches a method for determining a driving range for a specific vehicle by a specific driver, including obtaining or creating the corresponding driver profile and vehicle fuel economy profile; the examiner understands selecting the vehicle fuel economy profile for the vehicle currently being driven by the driver to constitute at least matching the driver profile to a known profile for the instant vehicle class; see also paragraphs [0035], where Saavedra Roman teaches that the driver profile may include additional information specific to certain vehicle types).

The combination of MacNeille and Saavedra Roman does not explicitly disclose classifying the electrified vehicle within an instant vehicle class, including one of: a first class, a second class, or a third class.
However, Ran teaches classifying the electrified vehicle within an instant vehicle class, including one of: a first class, a second class, or a third class (In column 20 lines 29-50, Ran teaches that vehicle types may include car, van, bus, and truck (at least three vehicle classes)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the vehicle classes as taught by Ran with the method as disclosed by the combination of MacNeille and Saavedra Roman, where the type of vehicle as taught by Ran can disclose, for example, and expected weight, size, or average fuel efficiency for a vehicle of the determined type. This is advantageous, where a more contextually sensitive understanding of the vehicle’s fuel efficiency facilitates a more accurate range estimation. Additionally, a more generic vehicle type as taught by Ran than what is taught by Saavedra Roman could be utilized, for example, if the vehicle fuel efficiency profile is not known or provided by the vehicle manufacturer.

Regarding claim 10, the combination of MacNeille, Saavedra Roman, and Ran discloses every limitation as set forth below. In particular, MacNeille further discloses classifying the preexisting driver 
matching the preexisting driver profile to one of the known profiles that matches the instant vehicle class and that matches the aggressiveness scale for the preexisting driver profile (In paragraph [0064], MacNeille discloses that a generic profile may be used which may correspond to a driver style and a vehicle make/and or model to track performance of similar drivers/vehicles under similar conditions).
Ran further teaches classifying the preexisting driver profile on an aggressiveness scale including, at least: conservative, neutral, and aggressive (In column 20 lines 28-50, Ran teaches that “The driver behavior can be defined based on the driver's level of aggressiveness, such as aggressive, neutral, and conservative driving behavior”).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, Saavedra Roman, and Ran, in view of Appel.

Regarding claim 11, MacNeille further discloses classifying the monitored first set of driver behaviors as one of conservative or aggressive (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive (conservative), etc.),
wherein modeling the adapted drive cycle profile is further based on the conservative, neutral, or aggressive classification (In paragraphs [0038] and [0059-0061], MacNeille discloses that the range calculation is performed based on data received from the vehicle such as current speed, observed 
Ran further teaches classifying the monitored first set of driver behaviors as one of conservative, neutral, or aggressive (In column 20 lines 28-50, Ran teaches that “The driver behavior can be defined based on the driver's level of aggressiveness, such as aggressive, neutral, and conservative driving behavior”).
The combination of MacNeille, Saavedra Roman, and Ran does not explicitly disclose training a classification model by one of artificial intelligence and statistical methods based on the plurality of known profiles, where the known profiles include individual driver inputs from a large vehicle population; and
classifying the monitored first set of driver behaviors by comparing the first set of driver behaviors to the trained classification model.
However, Appel teaches training a classification model by one of artificial intelligence and statistical methods based on the plurality of known profiles, where the known profiles include individual driver inputs from a large vehicle population (In paragraphs [0046-0048], Appel teaches that a labeled training set 310 is fed to a machine learning algorithm 320 to generate a classifier 330, where the labeled training set 310 includes training labels 314 to establish baseline behaviors for groups of drivers, where each of the driver labels indicates a characteristic of the driver for the associated mechanical, functional, and location telemetries such as a group of drivers to which the driver belongs; the examiner understands that, although Appel does not explicitly recite that the driver inputs are from a “large vehicle population,” that the labeled training set 310 must be pulled from at least a substantially large 
classifying the monitored first set of driver behaviors by comparing the first set of driver behaviors to the trained classification model (In paragraph [0043], Appel teaches that a machine learning module 230 is configured to train and utilize classifiers to identify drivers based on driving telemetries, where “the input features to the machine learning module may include driving telemetries, and the output includes classification of the driver based on the driving behavior”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using artificial intelligence to classify the driver aggressiveness as taught by Appel with the method of MacNeille, Saavedra Roman, and Ran, where the examiner understands that that use of artificial intelligence and machine learning to make contextual determinations is well known in the art, and could be implemented with a reasonable expectation of success, predictable results, and without undue experimentation. Using artificial intelligence to recognize the aggressiveness of the driving behavior is advantageous in that more parameters in a wider context can be utilized and considered with machine learning, increasing the accuracy of the determination of aggressiveness level and in turn the accuracy of the range estimation.

Regarding claim 12, MacNeille discloses further calculating the predicted driving range based on:
a predicted geospatial route for the electrified vehicle (In paragraph [0055], MacNeille discloses that the range may be determined as “critical” if there is a possibility that a driver will not reach an intended destination (along some geospatial route) and recommends a behavioral change to the driver to extend the vehicle’s range appropriately);

traffic conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, traffic); and
environmental conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, weather (environmental conditions)).

Regarding claim 13, Saavedra Roman further teaches monitoring a second set of driver behaviors, occurring after the first set of driver behaviors (In paragraphs [0033-0034], Saavedra Roman teaches a method 200 for updating a driver profile, where in block 204, the ECU monitors driver behavior as the driver drives the vehicle in various conditions; the examiner understands that because the method is used to update a driver profile, the set of driver behaviors will be a second set of driving behaviors in the case where the profile to be updated has already been created/updated once before); 
comparing the monitored second set of driver behaviors to the known profiles (In paragraph [0034], Saavedra Roman teaches monitoring driver behavior such as how aggressive the driver accelerates in various situations; the examiner understands the teachings of Saavedra Roman to be implemented with the method of MacNeille which discloses comparing driving behaviors to a plurality of generic profiles as expressed above);
updating the adapted drive cycle profile based on comparison of the second set of driver behaviors to the known profiles (In paragraph [0035], Saavedra Roman teaches that in block 206, the ECU may update the driver profile based on the monitored behavior, “for example, if newly monitored behavior indicates that the driver has changed his driving style to be less aggressive then the updated driver profile may reflect such change”; in paragraph [0051], Saavedra Roman teaches that in block 416, 
recalculating the predicted driving range based on the updated adapted drive cycle profile (In paragraph [0051], Saavedra Roman teaches that in block 416, the ECU may predict a driving range of the vehicle based on various information, including the driver profile).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement updating the driving profile as taught by Saavedra Roman, where a change in driving behavior over time can be accounted for. This is advantageous in that the estimation of vehicle range is more accurate if the driving profile reflects a more contextually accurate depiction of the present driving behavior.

Regarding claim 14, the combination of MacNeille, Saavedra Roman, Ran, and Appel discloses every limitation as set forth below. In particular, Saavedra Roman further teaches wherein the known profiles are located in a cloud computing system that is in communication with the electrified vehicle (In paragraphs [0035-0037], Saavedra Roman teaches that the ECU (of the vehicle) uploads the monitored behavior to a remote server which may create or update the driver profile, where the driver profile may be transmitted to a remote server for storage), and
accessing the known profiles from the cloud computing system (In paragraph [0044], Saavedra Roman teaches that the ECU (of the vehicle) may retrieve a driver profile corresponding to the driver of the current vehicle from a remote server).
Appel further teaches wherein the classification model is located in a cloud computing system that is in communication with the electrified vehicle (In paragraph [0022], Appel teaches that the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, in view of Saavedra Roman, Ran, and Martinson (US 2018/0053102 A1).
MacNeille discloses a method of using a control system to estimate range of an electrified vehicle operated by a driver (In paragraphs [0053-0054], MacNeille discloses a calculation of remaining vehicle range (of a battery-electric vehicle BEV operated by a driver) after sending relevant data to a remote source for processing at step 315), comprising:
determining whether the driver has a stored driver ID (In paragraph [0059], MacNeille discloses at step 345 checking to see if a vehicle is being driven by a known user);
if the cloud database does not have the stored driver ID for the class of the electrified vehicle (In paragraphs [0060], MacNeille discloses that if a user is not known, a generic profile may be used in step 349, which is based on, for example, the vehicle’s make and model; see also paragraph [0064], where MacNeille discloses that the generic profile may also correspond to, for example, a driver style):
monitoring a first set of driver behaviors while the vehicle is in operation In paragraph [0059], MacNeille discloses that the on-board process begins by gathering sensor data at step 301; see also paragraphs [0037-0038] where MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data);
comparing the monitored first set of driver behaviors to a plurality of known profiles having respective stored behaviors (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive, etc.; see also paragraphs [0045], [0060], and [0064], where a generic profile is used to calculate the vehicle range which corresponds to a driving style 
correlating the first set of driver behaviors to at least one of the known profiles to create an adapted driver model (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive, etc.; see also paragraphs [0045], [0060], and [0064], where a generic profile is used to calculate the vehicle range which corresponds to a driving style based on observed driver behavior and tracks performance of similar drivers under similar conditions);
modeling an adapted drive cycle profile based on the adapted driver model (In paragraphs [0038] and [0059-0061], MacNeille discloses that the range calculation is performed based on data received from the vehicle such as current speed, observed weather conditions, driver style data, location data, observed fuel/energy efficiency data, etc. in combination with the driver profile/generic profile and additional data such as traffic, weather, road topography, construction data, etc.; the examiner understands the data gathered for estimating the range to be equivalent to an adapted drive cycle profile); and
calculating a predicted driving range based on the adapted drive cycle profile (In paragraph [0054], MacNeille discloses that once the range has been calculated, the estimated range is delivered to the vehicle at step 317 and provided to the driver at step 319); and
if the cloud database does have the stored driver ID for the class of the electrified vehicle (In paragraphs [0059-0060], MacNeille discloses that if the user is known, the process can access a profile for the user at step 346, which may include past observations on how a vehicle performed efficiency-
modeling the adapted drive cycle profile based on a personalized full dynamic driver model matched with the stored driver ID (In paragraphs [0038] and [0059-0061], MacNeille discloses that the range calculation is performed based on data received from the vehicle such as current speed, observed weather conditions, driver style data, location data, observed fuel/energy efficiency data, etc. in combination with the driver profile/generic profile and additional data such as traffic, weather, road topography, construction data, etc.; the examiner understands the data gathered for estimating the range to be equivalent to an adapted drive cycle profile, and the information indicated by the existing driver profile to be equivalent to a personalized dynamic driver model); and
calculating the predicted driving range based on the personalized full dynamic driver model profile (In paragraph [0054], MacNeille discloses that once the range has been calculated, the estimated range is delivered to the vehicle at step 317 and provided to the driver at step 319).
MacNeille does not explicitly disclose accessing a cloud database to determine whether the driver has a stored driver ID;
classifying the electrified vehicle as one of: a first class, a second class, or a third class; and
wherein the personalized full dynamic driver model is trained by machine learning.
However, Saavedra Roman teaches accessing a cloud database to determine whether the driver has a stored driver ID (In paragraphs [0035-0037], Saavedra Roman teaches that the ECU (of the vehicle) uploads the monitored behavior to a remote server which may create or update the driver profile, where the driver profile may be transmitted to a remote server for storage; see also paragraph [0044], where Saavedra Roman teaches that the ECU (of the vehicle) may retrieve a driver profile corresponding to the driver of the current vehicle from a remote server);

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement storing and accessing the driver profiles in a remote server as taught by Saavedra Roman with the method of MacNeille where, for example, the plurality of all driver profiles for a vehicle network can be stored in one location, allowing a driver to access their driver profile when operating a plurality of different vehicles. Additionally, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement utilizing a vehicle fuel efficiency profile as taught by Saavedra Roman with the method of MacNeille, where the examiner understands that the differing fuel efficiency of different types of vehicle has a substantial influence on the driving range of the vehicle. Utilizing a vehicle fuel efficiency profile and further updating the profile based on performance of the specific vehicle is advantageous in that it provides more accurate information on the fuel efficiency of the vehicle currently being driven by the user, in turn increasing the accuracy of the range estimation.
The combination of MacNeille and Saavedra Roman does not explicitly disclose classifying the electrified vehicle as one of: a first class, a second class, or a third class; and
wherein the personalized full dynamic driver model is trained by machine learning.
However, Ran teaches classifying the electrified vehicle as one of: a first class, a second class, or a third class (In column 20 lines 29-50, Ran teaches that vehicle types may include car, van, bus, and truck (at least three vehicle classes)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the vehicle classes as taught by Ran with the method as disclosed 
The combination of MacNeille, Saavedra Roman, and Ran does not explicitly disclose wherein the personalized full dynamic driver model is trained by machine learning.
However, Martinson teaches wherein the personalized full dynamic driver model is trained by machine learning (In paragraph [0085-0091], Martinson teaches customizing (personalizing) a driver action prediction model (e.g., a neural network based machine learning algorithm) by training the driver action prediction network model with local data (e.g., driver specific data)).
Martinson is considered to be analogous to the claimed invention int hat they both pertain to creating driving models via machine learning to predict driving behavior. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement training a driver model by machine learning with the method of MacNeille, Saavedra Roman, and Ran, where doing facilitates more accurate predictions of the future driving behavior, and thereby a more accurate range estimation, where fuel efficiency depends on the driving behavior of the driver. For example, machine learning allows more parameters and historical training data to be considered when making a prediction of the driving behavior, allowing a more contextually sensitive prediction to be output by the model.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille, Saavedra Roman, Ran, and Martinson, in view of Appel.

Regarding claim 16, MacNeille further discloses if the cloud database does not have the stored driver ID for the class of the electrified vehicle (In paragraphs [0059-0060], MacNeille discloses that if the user is known, the process can access a profile for the user at step 346, which may include past observations on how a vehicle performed efficiency-wise under conditions similar to those existing in a present instance of range request and information on driver behavior and how a particular driver uses energy, which is used to estimate the range), classifying the monitored first set of driver behaviors as one of conservative or aggressive (In paragraphs [0037-0038], MacNeille discloses that data about the driving style is known or observed, and where data gathered at the vehicle location includes driver style data corresponding to driver styles such as aggressive, passive (conservative), etc.),
wherein modeling the adapted drive cycle profile is further based on the conservative, neutral, or aggressive classification  (In paragraphs [0038] and [0059-0061], MacNeille discloses that the range calculation is performed based on data received from the vehicle such as current speed, observed weather conditions, driver style data, location data, observed fuel/energy efficiency data, etc. in combination with the driver profile/generic profile and additional data such as traffic, weather, road topography, construction data, etc.; the examiner understands the data gathered for estimating the range to be equivalent to an adapted drive cycle profile).
Ran further teaches classifying the monitored first set of driver behaviors as one of conservative, neutral, or aggressive (In column 20 lines 28-50, Ran teaches that “The driver behavior can be defined based on the driver's level of aggressiveness, such as aggressive, neutral, and conservative driving behavior”).
The combination of MacNeille, Saavedra Roman, Ran, and Martinson does not explicitly disclose training a classification model by one of artificial intelligence and statistical methods based on the plurality of known profiles; and

However, Appel teaches training a classification model by one of artificial intelligence and statistical methods based on the plurality of known profiles (In paragraphs [0046-0048], Appel teaches that a labeled training set 310 is fed to a machine learning algorithm 320 to generate a classifier 330, where the labeled training set 310 includes training labels 314 to establish baseline behaviors for groups of drivers, where each of the driver labels indicates a characteristic of the driver for the associated mechanical, functional, and location telemetries such as a group of drivers to which the driver belongs); and
classifying the monitored first set of driver behaviors by comparing the first set of driver behaviors to the trained classification model (In paragraph [0043], Appel teaches that a machine learning module 230 is configured to train and utilize classifiers to identify drivers based on driving telemetries, where “the input features to the machine learning module may include driving telemetries, and the output includes classification of the driver based on the driving behavior”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement using artificial intelligence to classify the driver aggressiveness as taught by Appel with the method of MacNeille, Saavedra Roman, and Ran, where the examiner understands that that use of artificial intelligence and machine learning to make contextual determinations is well known in the art, and could be implemented with a reasonable expectation of success, predictable results, and without undue experimentation. Using artificial intelligence to recognize the aggressiveness of the driving behavior is advantageous in that more parameters in a wider context can be utilized and considered with machine learning, increasing the accuracy of the determination of aggressiveness level and in turn the accuracy of the range estimation.


a predicted geospatial route for the electrified vehicle (In paragraph [0055], MacNeille discloses that the range may be determined as “critical” if there is a possibility that a driver will not reach an intended destination (along some geospatial route) and recommends a behavioral change to the driver to extend the vehicle’s range appropriately);
road conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, road topography and construction data (road conditions));
traffic conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, traffic); and
environmental conditions (In paragraph [0059], MacNeille discloses that the vehicle range is calculated based on additional data such as, for example, weather (environmental conditions)).

Regarding claim 18, Saavedra Roman teaches the method, if the cloud database does not have the stored driver ID for the class of the electrified vehicle (In paragraphs [0033-0034], Saavedra Roman teaches a method 200 for updating a driver profile, where in block 204, the ECU monitors driver behavior as the driver drives the vehicle in various conditions; the examiner understands that because the method is used to update a driver profile, the set of driver behaviors will be a second set of driving behaviors in the case where the profile to be updated has already been created when there is no preexisting stored profile), further comprising:
monitoring a second set of driver behaviors, occurring after the first set of driver behaviors (In paragraphs [0033-0034], Saavedra Roman teaches a method 200 for updating a driver profile, where in block 204, the ECU monitors driver behavior as the driver drives the vehicle in various conditions; the examiner understands that because the method is used to update a driver profile, the set of driver 
comparing the monitored second set of driver behaviors to the known profiles (In paragraph [0034], Saavedra Roman teaches monitoring driver behavior such as how aggressive the driver accelerates in various situations; the examiner understands the teachings of Saavedra Roman to be implemented with the method of MacNeille which discloses comparing driving behaviors to a plurality of generic profiles as expressed above);
updating the adapted drive cycle profile based on comparison of the second set of driver behaviors to the known profiles (In paragraph [0035], Saavedra Roman teaches that in block 206, the ECU may update the driver profile based on the monitored behavior, “for example, if newly monitored behavior indicates that the driver has changed his driving style to be less aggressive then the updated driver profile may reflect such change”; in paragraph [0051], Saavedra Roman teaches that in block 416, the ECU may predict a driving range of the vehicle based on the determined fuel economy, profiles, map data, weather data, traffic data, route, and remaining levels of electrical energy (the totality of information being equivalent to at least an adapted drive cycle profile), including the driver profile); and
recalculating the predicted driving range based on the updated adapted drive cycle profile (In paragraph [0051], Saavedra Roman teaches that in block 416, the ECU may predict a driving range of the vehicle based on various information, including the driver profile).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement updating the driving profile as taught by Saavedra Roman, where a change in driving behavior over time can be accounted for. This is advantageous in that the estimation of vehicle range is more accurate if the driving profile reflects a more contextually accurate depiction of the present driving behavior.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sampson (US 2021/0094441 A1) teaches determining the range of a vehicle battery system based on, for example, historical usage data, driver profile, and environmental conditions.
Lassoued (US 2019/0102689 A1) teaches dynamically learning critical driver specific parameters or “contextual factors” such as driver aggressiveness via one or more machine learning operations.
Hemes (US 2019/0043270 A1) teaches calculating a remaining range for an electric vehicle which is adjusted based on a driving style, such as if the driver has an aggressive driving style.
Jeon (US 2016/0176309 A1) teaches estimating a driving range based on a driving profile generator including a speed profile, road profile, and weather profile.
Yang (US 2014/0074329 A1) teaches displaying a plurality of range estimations for an electric vehicle based on, for example, driving behavior.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665